Citation Nr: 0419588	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997, August 1998, and October 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, that 
denied the veteran's claim of entitlement to service 
connection for schizophrenia.  The veteran perfected a timely 
appeal of this issue to the Board.


FINDINGS OF FACT

Schizophrenia had its onset during service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in January 
2004, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran provide any information he may 
have or know of that had not already been submitted.  That 
same month veteran replied to the RO's January 2004 request 
for additional evidence, stating that he had been treated for 
schizophrenia only at the West Haven, Connecticut, VA Medical 
Center.  The record reflects that these treatment records 
were requested by the RO and associated with the veteran's 
claims file prior to January 2004.

By way of October 1997, August 1998 and October 2000 rating 
decisions, February 1999 and September 2002 Statements of the 
Case, and a May 2003 Supplemental Statement of the Case, the 
RO advised the veteran and his representative of the basic 
law and regulations governing service connection claims, and 
the basis for the denial of the veteran's claim of service 
connection for schizophrenia.  These documents, as well as 
the RO's January 2004 letter, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran in September 2002 was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board in April 2004.  The Board also 
finds that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to his claim.  
In addition, in January 2004, the veteran responded to the 
RO's notice by stating that he had been treated for 
schizophrenia only at the West Haven VA Medical Center, 
indicating that no additional evidence was available.  Based 
on the above, the Board concludes that any defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision"); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice must be given prior to initial unfavorable AOJ 
decision, however no nullification is mandated; rather, 
appellant has right to content-complying notice and proper 
subsequent VA process).  In this context, it is well to 
observe that the VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for schizophrenia.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including private and 
VA examination reports and records; records and supporting 
documentation related to the veteran's claim for Social 
Security Administration disability benefits; and statements 
submitted by the veteran and his representative in support of 
his claim.  In this regard, the Board notes that the veteran 
supplied the RO with authorizations for, and cooperated with 
the RO in developing and attempting to retrieve medical and 
treatment records from physicians and medical facilities 
identified by the veteran.  A detailed review of the record 
reflects that the RO undertook reasonable development with 
respect to each request and that the veteran was apprised of 
the results of each search.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

Analysis

In this case, the veteran seeks service connection for 
schizophrenia, which he contends had its onset in service or 
within one year of his discharge.  

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because it is clear 
that the veteran suffers from schizophrenia, the Board will 
focus on the evidence that relates to whether his 
schizophrenia was incurred in or aggravated by disease or 
injury that took place during the veteran's military service, 
or had its onset within his first post-service year.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as a psychosis, including 
schizophrenia, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for a psychosis is one year.  38 C.F.R. 
§ 3.307, 3.309.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's claim 
of service connection for schizophrenia.

While the veteran's service medical records are silent for 
complaints of treatment of a psychiatric disability in 
service, the claims file does contain a November 1980 
psychiatric examination report given in connection with the 
veteran's administrative separation from service.  After 
examining the veteran, the examiner found the veteran to have 
borderline mental retardation with general low overall 
intellectual ability.  The examiner also noted that "I do 
see him as being somewhat schizoid in that he cannot relate 
well to other people and is somewhat withdrawn and also see 
the man is having a variety of multiple somatic complaints."  
The examiner went on to recommend discharge from service 
based on his condition. 

In addition, in connection with his claim, the veteran was 
afforded a VA examination in November 1997.  As part of the 
examination, the veteran reported that, while in the service, 
he was hit in the head by two men wielding flashlights who 
were attempting to rob the barracks where he was staying.  
The veteran stated that because of this incident, he had 
difficulty concentrating and was fearful of attack, fearful 
of authority, felt inferior, and had specific nightmares 
about the event.  The examiner noted the veteran's diagnosed 
schizophrenia, but stated that the veteran's schizophrenia 
"seems more largely responsible for his deficits and it is 
not possible to make a case that this diagnosis is the result 
of the trauma he alleges."  

Next, the veteran submitted the report of his treating 
physician dated in August 2000.  The physician stated that 
the veteran had been under his care since 1994 and had been 
seen weekly during his treatment for medication management 
and psychotherapy.  The physician stated that, while it is 
impossible to determine when exactly the veteran's 
schizophrenia began, he opined that "it is extremely 
plausible his illness began close/around the time of his 
service."  He went on to reflect that it is a "widely 
accepted medical principle that schizophrenia manifests as a 
result of interactions between environmental factors such as 
stress and genetic vulnerability; thus, the stress of 
military service acting on vulnerability for schizophrenia 
may have resulted in manifestation of his condition."  The 
physician then concluded that the veteran's "diagnosis of 
schizophrenia is more likely than not related to his in 
service psychiatric evaluation that detected schizoid traits.  
Very often when schizophrenia is evolving, mild symptoms are 
observed that are similar to schizoid traits.  It is 
plausible that the in-service observation of schizoid traits 
may have been muted manifestations of a schizophrenia 
illness."

Finally, the veteran also submitted an April 2001 VA 
examination report.  The report repeats the veteran's 
assertion that he was attacked and bludgeoned over the head 
in service and notes that the veteran's service medical 
records indicate a visit to the emergency room for trauma to 
the head in June 1979.  The examiner observed that it was not 
likely that there were further cognitive deficits as a result 
of the attack, referring the veteran's pre-service mental 
deficiencies, but did note that it is "possible that during 
this kind of traumatic attack, the patient then experienced 
the onset of an additional psychiatric disorder."  The 
physician the went on to state that "it appears clear from 
the evidence in the military record that the traumatic event 
of being physically attacked in the barracks ... is likely to 
have produced sufficient stress to precipitated the disorder 
of schizophrenia." 

In light of the foregoing, the Board finds that service 
connection is warranted for schizophrenia.  In reaching this 
determination, the Board notes that the veteran is competent 
to report experiences that happened to him in service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  And the record 
also shows that veteran has since been diagnosed with 
schizophrenia on numerous occasions by both VA and private 
physicians.  While the November 1979 VA examiner, found that 
it was not possible, in his opinion, to make a case that this 
diagnosis is the result of the trauma that the veteran 
alleged, the veteran's private physician found that the 
veteran's November 1980 evaluation of schizoid traits was 
significant, and essentially concluded that the veteran's 
schizophrenia was manifested in service by schizoid traits 
that were, plausibly, muted manifestations of a schizophrenia 
illness.  The veteran's April 2001 VA examiner also indicated 
a positive correlation to service, stating that "it appears 
clear from the evidence in the military record that the 
traumatic event of being physically attacked in the barracks 
... is likely to have produced sufficient stress to 
precipitated the disorder of schizophrenia."  

In light of the foregoing therefore, and resolving all 
reasonable doubts in the veteran's favor, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim of entitlement to service connection for schizophrenia.


ORDER

Service connection for schizophrenia is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



